Citation Nr: 0410512	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-13 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to payment of accrued Department of Veterans Affairs 
dependency and indemnity compensation benefits in excess of 
$1,530.36.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from November 1944 to January 1971.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision of the Nashville, Tennessee, 
Regional Office (RO) which authorized payment of accrued 
Department of Veterans Affairs (VA) dependency and indemnity 
compensation (DIC) benefits in the amount of $1,530.36 based upon 
the appellant's payment of a portion of the veteran's widow's 
funeral expenses.  The appellant has represented herself 
throughout this appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  


REMAND

The statutes and regulations governing the adjudication of claims 
for VA direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the appellant of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate her claim.  
The VA shall make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The 
appellant was apparently not provided with a VCAA notice which 
informed her of the evidence needed to support her claim; what 
actions she needed to undertake; and how the VA would assist her 
in developing her claim.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to appellants.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003). Accordingly, this case is REMANDED for the following 
action:  

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA is 
completed.  In particular, the RO should ensure that the 
notification requirements and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003) are met.  

2.  The RO should then readjudicate the appellant's entitlement to 
payment of accrued VA DIC benefits in excess of $1,530.36.  If the 
benefit sought on appeal remains denied, the appellant should be 
issued a supplemental statement of the case (SSOC) which addresses 
all relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered, since the issuance of the statement of the case.  The 
appellant should be given the opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.   See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  

